Citation Nr: 1218119	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-24 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 11, 1963 to June 16, 1963, and from September 10, 1963 to September 12, 1963, with a verified period of active duty for training (ACDUTRA) from November 1957 to May 1958.  The Veteran also served with the Alabama National Guard and in the U.S. Army Reserve until approximately 1985, presumably with periods of ACDUTRA and inactive duty training (INACDUTRA) service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In March 2012, the Veteran testified at a videoconference Board hearing before the undersigned.  A transcript of that hearing is associated with the claims folder.  


FINDING OF FACT

The competent and credible evidence establishes that the Veteran's bilateral hearing loss is causally related to noise exposure during active service or to a period of ACDUTRA or INACDUTRA.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred during a period of active service, ACDUTRA, or INACDUTRA.  38 U.S.C.A. §§ 101(21), 101(24), 106, 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.385 (2011).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As the Board's decision to grant service connection for bilateral hearing loss herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Presumptive periods do not apply to periods of ACDUTRA and INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).  

The Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  

Factual Background and Analysis

The Veteran seeks service connection for bilateral hearing loss.  In his Board testimony, the Veteran explained that he spent approximately 22 years of military service with the National Guard in Special Forces where he was an airborne paratrooper.  He also testified that during his nearly 30 years of total military service he was exposed to noise from aircraft, the firing range, and from demolition activities.  He stated there was little hearing protection until the late 1970s or early 1980s and estimated that he first noticed some hearing loss in the 1968 to 1972 time period.  He also testified that as a civilian he worked in sales and did not have occupational or recreational noise exposure.  See Board hearing transcript at pp. 3-5, 7-9.  

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  

Service treatment records, to include medical examination reports, relevant to the Veteran's verified period of ACDUTRA in 1957 to 1958 and during his two brief periods of active service in 1963 do not show that received audiometric testing.  Such was noted to be "not required."  Instead, whispered and spoken voice testing was performed, which showed 15/15 acuity in both ears.  

The first audiometric testing was conducted in April 1964.  When former American Standards Association (ASA) units are converted to International Standards Organization (ISO) units, the thresholds for the 500, 1000 and 2000 Hz frequencies are found to be 25 decibels in the right ear and suggest possible right ear hearing loss.  An April 1967 hearing test similarly revealed thresholds for the 500 and 4000 Hz frequencies exceed 26 decibels in both ears, and the threshold for the 1000 Hz frequency is 25 decibels.  This represents a borderline result with possibly three frequencies in both ears showing hearing loss for VA purposes.  

An audiogram in August 1971 shows left ear hearing loss, but normal right ear hearing loss.  However, the hearing test during the Veteran's annual physical examination in November 1971 clearly shows bilateral hearing loss with a threshold of 65 decibels noted in both ears at the 4000 Hz frequency.  

A July 1975 audiogram also reveals bilateral hearing loss under VA regulations, but an audiogram in November 1975 does not.  

The audiogram attached to the March 1976 periodic National Guard examination clearly shows bilateral hearing loss with both the original and corrected measurements.  This is the only service examination to include an examiner's notation "mild high frequency hearing loss."  However, although no measurements are recorded for the 3000 Hz frequency, service hearing tests in April 1980 and July 1984 show normal bilateral hearing.  

Private audiograms dated in November 1996, January 1998, July 2001, and June 2007 have been associated with the claims file, but the results of these audiograms are in graphical form and are not numerically interpreted, so they are not technically adequate to determine whether the Veteran has a bilateral hearing loss disability meeting the requirements of 38 C.F.R. § 3.385.  However, it is clear from the charts in all these documents that the Veteran had a bilateral hearing loss disability as measured by VA with readings of at least 40 decibels at the 2000, 3000, and 4000 Hz levels in each ear on each audiogram.  

The Veteran underwent a VA examination in February 2010.  The examiner reviewed the claims file.  The Veteran complained of bilateral hearing loss and tinnitus since approximately the early 1960s, which he said presented difficulties in understanding people in all situations.  The Veteran told the examiner his military exposure was significant for aircraft noise as he was mainly around loud helicopter engines without hearing protection when he served with Special Forces when he served with the National Guard.  It was noted that he also was involved with demolitions and in qualifying on the firing range.  The examiner also recorded that the Veteran made 1,422 parachute jumps.  In civilian life he worked as a salesman and consultant and remodeled small boats.  He denied any occupational or recreational noise exposure.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
70
70
75
LEFT
       45
55
70
70
80

Speech recognition scores on the Maryland CNC Word List were 76 percent in the Veteran's right ear and 72 percent in his left ear.  

The Veteran was diagnosed as having moderately severe sensorineural hearing loss in the right ear and moderately severe to severe sensorineural hearing loss in the left ear.  The VA examiner noted that testing in 1967 and 1971 indicated a threshold shift bilaterally.  While hearing loss was indicated in 1971 and 1976 testing, audiograms in 1975, 1980 and 1984 indicated hearing within normal limits.  The VA examiner opined that since the Veteran left service with hearing within normal limits, she believed that military noise exposure had not had an effect on his hearing loss.  She added that she could not explain the testing result inconsistencies without resorting to speculation.  

As an initial matter, the Board notes that the post-service private audiograms and the February 2010 VA audiological examination results reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  Therefore, the first requirement for service connection of a current disability is met.  

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments.  His original DD Form 214 indicates that his military occupational specialty was then in auto maintenance repair.  Service personnel records verify his military occupational assignments included: armor officer, parachutist, intelligence officer, and infantry officer.  Giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury during periods of active duty or ACDUTRA is satisfied.  Thus, the remaining question is whether or not his hearing loss is due to or the result of his active service or any period of ACDUTRA or INACDUTRA.

The February 2010 VA audiologist opined that since the Veteran left service with hearing within normal limits, she believed that military noise exposure had not had an effect on his hearing loss. She briefly discussed the Veteran's lay assertions concerning onset or continuity of his hearing loss.  She also referenced his exposure to noise from aircraft, firing ranges, and demolition work.  Even so, the Board finds that the February 2010 VA opinion is not adequate for the purpose of basing a decision as the examiner ignored the Veteran's competent statements of continuity of symptomatology since service and focused on his normal hearing at discharge, which is particularly odd since she seems to have considered his complaints of tinnitus since the 1960s.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (observing that "the medical examiner impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").  Based on the foregoing, the Board finds that the February 2010 VA medical opinion is of diminished probative value.  

However, the Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  

The Board observes that hearing loss is subjective and the type of condition to which lay testimony is competent.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds that it is facially plausible that the Veteran has suffered from hearing loss since working as a mechanic during service around helicopters, particularly since he has been granted service connection for tinnitus because of significant military service exposure to noise from aircraft, firing ranges, and demolitions.  The Veteran's testimony during his March 2012 hearing concerning in-service noise exposure, hearing loss, and continuity of such symptomatology since service is similarly deemed credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").

There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of the claim, such as to produce a further VA medical opinion in the wake of the Veteran's recent testimony.  However, the February 2010 VA examiner provided an opinion which noted hearing loss during the 1970s, and acknowledged some inconsistencies in hearing loss tests of record, but ultimately expressed the opinion that the Veteran normal hearing at discharge showed that his in-service noise exposure had not caused his later developed hearing loss.  This conclusion is directly contradiction with her opinion that the Veteran's tinnitus is related to his in-service noise exposure.  Moreover, this opinion appears at odds with Hensley, noted above, because a veteran does not need to have hearing loss at the time of discharge to be eligible for service connection.  Her rationale is thus inadequate and the RO failed to secure any clarification or an additional examination.  Further development of this claim would be futile, however. 

The Board finds that under the circumstances of this case, the testimony of the Veteran, in combination with available corroborating service records, are sufficient to provide evidence of a nexus, or relationship, between the Veteran's current bilateral hearing disorder and his periods of active service and ACDUTRA.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); Barr, 21 Vet. App. at 307-09 (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  In view of the totality of the evidence, including the Veteran's documented in-service duty assignments, the conceded in-service noise exposure, current findings of bilateral hearing loss, the diminished probative value of the February 2010 VA medical opinion of record, and the credible lay assertions of record, the Board finds that bilateral hearing loss is causally related to the injury of noise exposure during periods of active service and ACDUTRA. The Veteran has established a link between his hearing loss and military service.  

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


